Citation Nr: 0839830	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  94-25 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent 
disabling for asthma, from October 7, 1996, forward.  

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to June 
1991.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from April 1994 and November 1995 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Hartford Connecticut.  In the April 1994 rating 
decision, the RO granted service connection for asthma.  The 
veteran appealed the rating assigned in that decision.  In 
the November 1995 rating decision, the RO denied a TDIU.  
Jurisdiction is currently with the RO in San Juan, the 
Commonwealth of Puerto Rico.  

In August 1994, the veteran testified before an RO Hearing 
Officer.  In September 1997, the veteran testified at a 
personal hearing before a member of the Board.  By letter 
dated in March 2006, the Board advised the veteran that the 
presiding member was no longer employed at the Board and 
informed the veteran that he could request another Board 
hearing.  In an April 2006 writing, the veteran declined to 
attend another Board hearing.  Transcripts of the August 1994 
hearing and the September 1997 hearing are of record and have 
been reviewed by the undersigned.   

In the Introduction of the April 2006 Board Decision, the 
Board remarked that the claims file contains an unadjudicated 
claim for service connection for hearing loss and referred 
that matter to the RO for appropriate action.  The claims 
file does not indicate that any action was taken.  Therefore, 
the Board again refers the matter of an unadjudicated 
December 1994 claim for service connection for hearing loss 
to the RO for appropriate action.  

In April 2006, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington DC. for 
further development.  The requested development has been 
completed and the matter has properly been returned to the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In February 2008, the veteran submitted copies of two drug 
prescription forms as evidence in support of his claims.  In 
August 2008, the veteran, through his representative, waived 
consideration of this evidence by the RO in the first 
instance.  Therefore, the Board has considered all evidence 
of record in arriving at its decision, irrespective of when 
that evidence was received.  See 38 C.F.R. § 20.1304(c) 
(2008).  


FINDINGS OF FACT

1.  The veteran's asthma results in a Forced Expiratory 
Volume in one second (FEV-1) of no less than 108 percent of 
the predicted value, a ratio of FEV-1 to Forced Vital 
Capacity (FVC) of no less than 83 percent, does not result in 
at least monthly visits to a physician for required care of 
exacerbations, and does not result in at least three courses 
of systemic corticosteroids per year.  

2.  The veteran's bilateral knee arthralgia/psoriatic 
arthritis does not result in any impairment of health, any 
incapacitating exacerbations, and there are no objective 
findings of any pathology or symptoms of either knee.  

3.  The veteran's gastroesophageal reflux disease does not 
result in hematemesis, melena, dysphagia, substernal, arm or 
shoulder pain, and is not productive of considerable 
impairment of health.  

4.  The veteran's psoriasis affects no more than one percent 
of exposed areas, affects no more than 10 percent of his 
entire body, and does no require systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  

5.  The veteran's service-connected disabilities do not 
render him unable to secure or follow a substantially gainful 
occupation.  

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
disabling for asthma, from October 7, 1996, forward, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10 4.97, Diagnostic Code 6602 (2008)

2.  The criteria for an evaluation in excess of 20 percent 
disabling for bilateral knee arthralgia/ psoriatic arthritis 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5002, 5003, 5009 (2008).

3.  The criteria for an evaluation in excess of 10 percent 
disabling for gastroesophageal reflux disease have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.114, Diagnostic Code 7346 (2008).  

4.  The criteria for an evaluation in excess of 10 percent 
disabling for psoriasis have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, 
Diagnostic Code 7816 (2008).

6.  The criteria for a total disability evaluation based on 
individual unemployability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In deciding the veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505, 509 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims. 

As indicated on the title page of this decision, the veteran 
has appealed the RO's denial of a TDIU.  As explained below, 
a TDIU may be granted on a basis other than extraschedular 
only if certain disability evaluation percentages are met.  
For this reason, even though there is no appeal as to a 
higher evaluation for any disability other than asthma, the 
Board has considered whether any of the veteran's service- 
connected disabilities warrant an evaluation higher than that 
already assigned.  

Asthma

Service connection for asthma was established in a rating 
decision dated in April 1994.  At that time, the RO assigned 
an evaluation of 10 percent disabling.  The veteran appealed 
that decision to the Board, giving rise to the instant Board 
decision.  In a decision issued in April 2006, the Board 
denied an evaluation higher than 10 percent for the period 
prior to October 7, 1996 and granted a 30 percent evaluation 
for the period from October 7, 1996, forward.  That decision 
has become final.  38 U.S.C.A. § 7105.  Hence, the only issue 
remaining before the Board is whether the veteran's asthma 
warrants an evaluation higher than 30 percent disabling for 
the period from October 7, 1996, forward.  

Of note is that effective in September 2006, 38 C.F.R. 
§ 4.97, that section of the rating schedule that addresses 
disabilities of the respiratory system, was revised.  That 
revision applied to application of evaluation criteria for 
diagnostic codes 6600, 6603, 6604, 6825- 6833, and 6840- 
6845.  The veteran's asthma is evaluated under Diagnostic 
Code 6602, which is specific to asthma.  As the revision does 
not apply to Diagnostic Code 6602, the Board may proceed to 
adjudicate this appeal without regard to the revision.  

Asthma is evaluated based on the results of pulmonary 
function tests (PFTs).  Specifically, Forced Expiratory 
Volume in one second (FEV-1), and the ratio of FEV-1 to 
Forced Vital Capacity (FEV-1/FVC).  38 C.F.R. § 4.97, 
Diagnostic Code 6602.  In general, the standard assessment is 
based on PFTs conducted post- bronchodilator, as opposed to 
pre-bronchodilator because the post-bronchodilator results 
reflect better functioning than the pre-bronchodilator 
results.  See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) (VA 
assesses pulmonary function after bronchodilation as these 
results reflect the best possible functioning of an 
individual).  In this case, some of the PFT results contain 
only pre-bronchodilator findings.  However, the absence of 
post-bronchodilator findings do not result in prejudice to 
the veteran because the pre-bronchodilator findings are more 
favorable to the veteran's claim as these findings will show 
less than the best possible functioning.  

A 100 percent evaluation is assigned when FEV-1 is less than 
40 percent of predicted value, or; FEV-1/FVC less than 40 
percent, or; the veteran has more than one attack per week 
with episodes of respiratory failure, or; requires daily use 
of systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  38 C.F.R. § 4.97, Diagnostic 
Code 6602.

A 60 percent evaluation is warranted where the veteran has an 
FEV-1 of 40 to 55 percent of predicted value, or; an FEV- 
1/FVC of 40 to 55 percent, or; at least monthly visits to a 
physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  Id.  

A 30 percent evaluation is warranted where the veteran has an 
FEV-1 of 56 to 70 percent of predicted value, or; an FEV- 
1/FVC of 56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.  Id.  

In June 1997, the veteran underwent a VA pulmonary 
examination.  The examination report provides no evidence 
that the veteran received systemic treatment with 
corticosteroids or immunosuppressive drugs at least three 
times in a year.  Nor does the report indicate that the 
veteran required monthly care by a physician for asthma 
exacerbations.  PFT results include pre-bronchodilator 
results of an FEV-1 of 115 percent predicted and an FEV-1/FVC 
of 87 percent.  This is evidence against the veteran's claim.  

During the September 1997 Board hearing, the veteran 
testified that he treated his asthma with albuterol, 
betamethasone, and atropine.  Board Hearing transcript at 4.  
However, VA treatment records, for example from February 
2002, indicate that the veteran is prescribed a 0.05 percent 
betamethasone cream for application to "affected area" two 
times per day.  There is no evidence in the claims file that 
the veteran has ever been prescribed betamethasone in any 
other form or for treatment of his asthma.  

The Board finds this clinical evidence more probative than 
the veteran's report of the reason for use of betamethosone.  
This testimony is not evidence that the veteran's asthma is 
treated with systemic therapy such as a corticosteroid or 
immunosuppressive drug.  

However, the veteran also testified that he is placed on 
prednisone two or three times per year for treatment of 
exacerbations of his asthma.  Id. at 13.  This is evidence 
that the veteran does receive systemic therapy with a 
corticosteroid.  By the language of the veteran's testimony, 
however, this is not evidence that such treatment occurs at 
least 3 times per year.  

During the September 1997 hearing, the veteran reported that 
he had not received any treatment for his asthma by private 
physicians in recent years.  Id. at 10.  This is evidence 
against his claim because it tends to show that he does not 
require monthly care by a physician for exacerbations of his 
asthma.  VA treatment records do not show monthly care by a 
physician for the veteran's asthma.  

In October 1999, the veteran again underwent a VA pulmonary 
examination.  The examiner stated that PFT results from June 
1997 showed an FEV-1 of 115 percent predicted, and an FEV-
1/FVC of 87.  PFTs from November 1999 showed a post-
bronchodilator FEV-1 of 110 percent predicted, and a post-
bronchodilator FEV-1/FVC of 84.  The November 1999 report is 
annotated that the tests were normal and there was no 
significant change following bronchodilator.  In the October 
1999 report, the examiner stated that the veteran was treated 
with a short course of prednisone three to four times in the 
previous ten years.  

In January 2000, the veteran again underwent a VA pulmonary 
examination.  The report contains no evidence more favorable 
to the veteran's claim than does the October 1999 examination 
report and merely repeats the PFT results from November 1999.  

These examination reports and PFT results provide evidence 
against the veteran's claim for a rating higher than 30 
percent disabling.  The PFT results do not support even a 30 
percent rating.  The finding that the veteran required 
systemic corticosteroid treatment three or four times over 
the past ten years is evidence against assigning a rating 
higher than 30 percent because this shows that the veteran 
does not require such treatment at least three times per 
year.  Additionally, the evidence shows that the veteran does 
not require monthly, or more frequent, care by a physician 
for asthma exacerbations.  

In May 2003, the veteran again underwent a VA pulmonary 
examination.  The examiner reported that the veteran treated 
his asthma with albuterol, a non-steroidal bronchodilator.  
PFT results included an FEV-1 of 108 percent predicted and an 
FEV-1/FVC of 83 percent.  The PFT values were all pre-
bronchodilator.  

Another VA pulmonary examination was conducted in March 2004.  
A medical history states that the veteran continued to use 
albuterol and had courses of prednisone, usually in tapering 
does from six pills per down.  The veteran reported that 
these courses were two or three times per year.  This report 
also documents that the veteran visits a private physician 
two or three times per year for exacerbations of asthma.  No 
values were stated for PFTs.  However, the examiner stated 
that PFT was essentially normal.  

The results from the May 2003 and March 2004 examinations 
provide evidence against the veteran's claim.  Of note is 
that the veteran's report of courses of steroid treatment two 
or three times per year is vague and unsupported by any 
evidence of record.  However, this report, as well as his 
earlier report from the Board hearing conducted in September 
1997, was stated not in terms of the number of treatments in 
a given year but "per year".  

Even if the Board were to accept the accuracy of the 
veteran's statement of two or three treatments per year, this 
amounts to an average of less than three treatments per year 
and thus is evidence against a rating higher than 30 percent 
disabling.  

Additionally, the March 2004 report provides evidence against 
the veteran's claim in that the report makes it clear that 
the veteran does not require monthly, or anything near 
monthly, care by a physician for exacerbations of asthma.  

VA treatment notes contain no evidence more favorable to the 
veteran's claim than that found in the examination reports.  
These notes do indicate that the veteran is prescribed 
albuterol.  These notes do not show monthly or more frequent 
care by a physician for asthma exacerbations.  This is 
consistent with the 30 percent rating already assigned for 
his asthma.  

In February 2008, the veteran submitted copies of two 
prescription forms from "J.B.", M.D., a pulmonologist.  He 
provided no release of information form with this evidence.  
Both prescriptions were written in February 2008 and both are 
more or less illegible.  One prescription is clearly for an 
inhalant, the other prescription directs that six units were 
to be dispensed, with what appears to be one unit taken by 
mouth daily for four days and one-half unit taken by mouth 
daily for four days.  

The Board will assume, arguendo, the view most favorable to 
the veteran, that at least one of these drugs is a 
corticosteroid.  

However, these prescription forms are not evidence that the 
veteran receives systemic treatment with corticosteroids at 
least three times per year.  Rather, these forms are evidence 
only that he received such treatment once, in February 2008.  
Hence, this is not evidence favorable to assigning a rating 
higher than 30 percent disabling for the veteran's asthma.  

Additionally, the veteran's submission of these prescription 
forms is evidence that he does not require monthly or more 
frequent care by a physician for asthma exacerbations.  In 
this regard, the AMC sent the veteran a letter in April 2006, 
requesting that he submit either evidence of private care by 
a physician for his asthma or execute a release of 
information form so that VA could obtain such evidence.  In 
response, the veteran submitted two prescription forms dated 
in February 2008.  He did not submit an executed release of 
information form.  The Board finds that the fact that he 
submitted only this evidence, after being informed almost two 
years earlier of the importance of submitting such evidence, 
is itself evidence that the veteran does not require monthly 
(or anywhere near monthly) care for asthma exacerbations.  

The preponderance of evidence of record, including the 
veteran's testimony, VA treatment records, PFT results, the 
submitted prescription forms, and the VA examination reports, 
as a whole, is against assigning a rating higher than 30 
percent for the veteran's asthma.  The Board does not find 
evidence that the evaluation for the veteran's asthma should 
be any different for any separate period based on the facts 
found during the whole appeal period.  Hence, his appeal must 
be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).  

Psoriatic arthritis/arthralgia - knees

Service connection for psoriatic arthritis was established in 
a July 2000 rating decision.  At that time the RO assigned a 
20 percent evaluation effective in March 1993.  In a rating 
decision dated in December 2003, the RO recharacterized this 
disability as arthralgia of both knees.  This 
recharacterization followed a determination that the veteran 
did not have arthritis, psoriatic or otherwise.  

The RO has assigned a Diagnostic Code of 5009-5002 for the 
veteran's psoriatic arthritis for the period prior to May 
2002.  These diagnostic codes are found at 38 C.F.R. § 4.71a.  
Diagnostic Code 5009 directs the rater to the criteria found 
at Diagnostic Code 5002, for rheumatoid arthritis.  The Board 
finds no more appropriate criteria for evaluating the 
veteran's bilateral knee arthralgia.  

Rheumatoid arthritis with constitutional manifestations 
associated with active joint involvement, totally 
incapacitating, warrants a 100 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5002.  A rating of 60 percent is 
warranted for rheumatoid arthritis with weight loss and 
anemia productive of severe impairment of health or severely 
incapacitating exacerbations occurring four or more times a 
year or a lesser number over prolonged periods.  Id.  A 
rating of 40 percent is warranted for rheumatoid arthritis 
with symptom combinations productive of definite impairment 
of health objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year.  Id.  A 20 percent rating is warranted for rheumatoid 
arthritis as an active process, with one or two exacerbations 
a year in a well-established diagnosis.  Id.  

After determining that the veteran did not have psoriatic 
arthritis, and apparently had never had psoriatic arthritis, 
the RO recharacterized the disability as bilateral knee 
arthralgia and changed the diagnostic code under which the 
veteran's knee disability is rated to Diagnostic Code 5003, 
for degenerative arthritis.  This disability, essentially 
knee pain, is rated by analogy as the veteran does not 
actually have any pathology of his knees.  

In the absence of limitation of motion sufficient for a 
compensable rating, a rating of 10 percent is assigned for 
each major joint or minor joints affected by degenerative 
arthritis.  38 C.F.R. 4.71a Diagnostic Code 5003 (2008).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  

In determining the appropriate evaluation for musculoskeletal 
disabilities, particular attention is focused on functional 
loss of use of the affected part.  Under 38 C.F.R. § 4.40, 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by visible behavior on motion.  
Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  Under 38 C.F.R. § 4.45, factors of joint 
disability include increased or limited motion, weakness, 
fatigability, or painful movement, swelling, deformity or 
disuse atrophy.  Under 38 C.F.R. § 4.59, painful motion is an 
important factor of disability from arthritis and actually 
painful joints are entitled to at least the minimum 
compensable rating for the joint.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Evidence relevant to rating the veteran's bilateral knee 
arthralgia / arthritis is found in the October 1999 VA joints 
examination report.  This report includes a past history 
provided by the veteran.  According to the veteran, he 
developed knee swelling in 1985 which lasted for several 
days.  He then developed trouble with the joints of his hands 
which has occurred on and off for the nine years prior to 
that examination.  The examiner stated that the veteran was 
given a diagnosis of psoriatic arthritis largely due to the 
fact that psoriasis developed while he was in service, 
largely with patches of psoriatic skin over his elbows.  

The examiner stated that he reviewed the veteran's claims 
file.  After providing a clinical history from that claims 
file, the examiner stated that while the veteran developed 
joint pain during service, he currently had a relatively 
minimal joint involvement with only several small joints of 
the right hand abnormal on examination.  The examiner stated 
that the veteran's current disability was quite limited.  

Of record is a report of a VA arthritic bone survey conducted 
in November 2002.  The impression stated by the staff 
radiologist, relevant to the veteran's reports of hand and 
knee pain, was that there was no bone deformity or arthritic 
change identified throughout the visualized appendicular 
skeleton, providing evidence against this claim.  

In April 2003, the veteran underwent another VA joints 
examination.  The veteran's subjective complaints included 
the following:  right elbow pain; some hand pain, mostly in 
the morning; whole body stiff, mostly in the morning; right 
knee pain, cracking sound as well as bilateral ankle pain; 
frequent swelling of the hands and ankles, constant joint 
pain, daily aching.  

The examiner indicated that the veteran had no constitutional 
symptoms of arthritis.  Upon physical examination, the 
veteran was found to have no complaints of pain on motion or 
with manual muscle resistance test.  There were no objective 
findings of joint symptoms.  The examiner referred to the 
arthritic bone survey described above and stated that the 
examination was normal with no findings of arthritis on the 
appendicular skeleton.  

As a diagnosis, the examiner provided that the veteran had a 
history of psoriatic arthritis with no manifestation seen on 
physical examination that day.  The examiner also explained 
that the diagnostic laboratory results did not show the 
veteran to have arthritis.  

In September 2003, the RO requested that a VA rheumatologist 
provide an expert medical opinion as to whether the veteran 
had arthritis.  In November 2003, following physical 
examination of the veteran and review of his claims file, a 
VA rheumatologist provided the requested expert medical 
opinion.  This specialist provided a detailed review and 
justification for his opinion which he summarized as the 
veteran suffering from unspecified joint pain (arthralgia).  
He also stated that there was no diagnosis of arthritis, 
providing more evidence against this claim.  

VA clinic notes document the veteran's infrequent reports of 
knee pain.  For example notes from February 2002 state that 
the veteran reported that when he was coming down the 
staircase in the parking lot his left knee began bothering 
him.  VA treatment records provide no evidence more favorable 
to increasing the rating assigned for the veteran's knee pain 
than that found in the examination reports.  

The most probative evidence of record, the rheumatologist's 
expert opinion, shows that the veteran does not have 
arthritis of the extremities.  There is no objective evidence 
of record that his bilateral knee pain is productive of 
definite impairment of health.  There is no evidence that the 
veteran's bilateral knee pain has ever resulted in any 
incapacitating episode.  The above described evidence 
indicates that the veteran has essentially no objective 
symptoms of arthritis, including no pain on motion of any of 
any of his joints, including either knee.  There is no 
objective evidence that the veteran has any disability of 
either knee.  At most, he has only minimal joint involvement 
of several small joints of his hands.  Even that was 
described by the October 1999 examiner as quite limited in 
disability.  All evidence of record is against assigning a 
rating higher than 20 percent for the veteran's bilateral 
knee arthralgia.  

There is no evidence supporting a rating higher than the 20 
percent assigned.  The Board does not find evidence that the 
evaluation for the veteran's bilateral knee arthralgia, or 
for that matter, his psoriatic arthritis, should be any 
different for any separate period based on the facts found 
during the whole appeal period.  Hence, an evaluation higher 
than 20 percent disabling for this disability is not 
warranted.  The evidence is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2008).  

Gastroesophageal reflux disease (GERD)

Service connection was established for GERD in a December 
2003 rating decision.  The RO characterized this disability 
as GERD symptoms secondary to the use of nonsteroidal anti-
inflammatory drugs (NSAIDs) to treat service connected 
arthralgia of both knees.  In that December 2003 rating 
decision, the RO assigned a 10 percent evaluation, effective 
in May 2002.  

There is no diagnostic code specific to GERD.  As is typical, 
the veteran's GERD is currently evaluated by analogy to a 
hiatal hernia under criteria found at 38 C.F.R. § 4.114, 
Diagnostic Code 7346.  The Board finds no more appropriate 
diagnostic code under which to evaluate the veteran's GERD.  

A 60 percent rating is assigned for hiatal hernia with 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  
38 C.F.R. § 4.114, Diagnostic Code 7346.  

A 30 percent rating is assigned for hiatal hernia with 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  Id.  

A 10 percent rating is warranted for hiatal hernia with two 
or more of the symptoms for the 30 percent evaluation of less 
severity.  Id.  

The first evidence of record relevant to evaluating the 
veteran's GERD is found in VA treatment notes from April 2002 
in which he complained of gastritis.  At that time he was 
treating his GERD with ranitidine.  

A May 2003 upper gastrointestinal study showed a sliding 
hiatal hernia, free gastrointestinal reflux with no evidence 
of gastric or duodenal ulceration.  

In May 2003, the veteran underwent a VA examination to 
address his reported GERD.  The veteran's subjective 
complaints at that time were that he had suffered 
gastrointestinal problems for the past one and one-half 
years.  He reported that treatment with NSAIDs had caused him 
to suffer frequent epigastric discomfort with heartburn and 
acid regurgitation.  There had been no upper gastrointestinal 
bleeding.  The veteran reported occasional acid greenish 
regurgitation but no vomiting; he denied a history of 
hematemesis or melena, circulatory disturbances after meals, 
hypoglycemic reactions, diarrhea, colicky pain, abdominal 
detention, or nausea.  He endorsed occasional constipation.  
Physical examination revealed no findings of ulcer disease, 
no sign of anemia but some epigastric tenderness with no 
rebound.  The examiner provided a diagnosis of GERD with 
NSAID induced exacerbation of gastric acidity symptomatology.  

VA outpatient treatment records show that the veteran has 
consistently been prescribed ranitidine.  These records do 
not show that the veteran's GERD has resulted in substernal 
or arm or shoulder pain, vomiting, melena, hematamesis, 
dysphagia, or that his GERD results in any significant 
impairment of his health.  

There is no evidence of record showing that the veteran's 
GERD results in substernal or arm or shoulder pain, dysphagia 
or is productive of considerable impairment of health.  He 
has endorsed regurgitation and pyrosis.  

As the veteran has only two of the symptoms described for the 
30 percent evaluation, and his symptoms are not shown to be 
other than mild, the criteria for an evaluation higher than 
10 percent disabling for his GERD are not met.  The 
preponderance of the evidence is against assigning a rating 
higher than 10 percent for the veteran's GERD.  The Board 
does not find evidence that the evaluation for the veteran's 
GERD should be any different for any separate period based on 
the facts found over the relevant rating period.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2008).  


Psoriasis

Service connection for psoriasis was established in a rating 
decision dated in December 2003, effective in May 2002, and 
evaluated since that time as 10 percent disabling.  The Board 
finds no document requesting service- connection for a skin 
disability earlier than September 2002.  Hence, the only 
criteria applicable to determining whether the veteran's 
psoriasis should be evaluated higher than 10 percent 
disabling is that criteria revised effective in August 2002.  

A 60 percent rating is warranted for psoriasis when more than 
40 percent of the entire body is affected, or more than 40 
percent of exposed areas is affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs have been required during the past 
12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7816 
(2008).  

A 30 percent rating is warranted for psoriasis when 20 to 40 
percent of the entire body is affected or 20 to 40 percent of 
exposed areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs have been 
required for a total duration of six weeks or more, but not 
constantly, during the past 12 month period.  Id.  

A 10 percent rating is warranted for psoriasis when at least 
5 percent, but less than 20 percent of the entire body, or at 
least 5 percent, but less than 20 percent of exposed areas 
are affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs have been 
required for a total duration of less than six weeks during 
the past 12-month period.  Id.  

In August 2003, the veteran underwent a VA skin examination.  
The examiner stated that the veteran was treated for his 
psoriasis with topical corticosteroids and that the veteran 
had no systemic symptoms of his psoriasis.  Physical 
examination revealed erythematous scaly plaques in the right 
arm, right upper back, abdominal area, a small plaque on the 
elbow, erythematous patches with central clearing and 
advancing borders on the left groin, scaliness of the toes 
and toe webs of the right foot.  The examiner stated that the 
percent of exposed area affected was less than one percent 
and the percent of the entire body affected was approximately 
ten percent.  He diagnosed psoriasis vulgaris.  

VA treatment records document the veteran's ongoing reports 
of skin symptoms from October 1999 through January 2006.  
However, these treatment records do not show that the 
veteran's psoriasis affects more than one percent of exposed 
areas or more than 10 percent of his entire body, or that 
treatment has included any systemic treatment with 
corticosteroids or any other immunosuppressive drugs.  
Rather, the veteran has been treated with externally applied 
creams.  

All evidence of record shows that the veteran's psoriasis 
affects less than 20 percent of his entire body or exposed 
areas and has not required any systemic therapy.  Therefore 
an evaluation higher than the 10 percent already assigned is 
not warranted.  The Board does not find evidence that the 
evaluation for the veteran's psoriasis should be any 
different for any separate period based on the facts found 
during the whole appeal period.  The evidence is not so 
evenly balanced so as to allow application of the benefit-of- 
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).  

Extraschedular consideration

Because the veteran has argued that his service connected 
disabilities prevent him from working, it could be said that 
the record raises the issue of whether referral for 
extraschedular consideration is warranted for any of his 
service- connected disabilities.  

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2008).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996). 
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In a more recent case, the Court clarified the analytical 
steps necessary to determine whether referral for 
extraschedular consideration is warranted.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO 
or the Board must first determine whether the schedular 
rating criteria reasonably describe the veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular 
rating criteria do reasonably describe the veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

For reasons cited above, the ratings assigned for the 
veteran's service-connected disabilities contemplate the 
disability and symptomatology of each and every manifestation 
of those disabilities.  There are no manifestations of these 
disabilities that have not been contemplated by the rating 
schedule and assigned an adequate evaluation based on 
evidence showing the symptomatology and/or disability.  
Therefore, no referral for extraschedular consideration is 
required and no further analysis is in order.

TDIU

Having determined that none of the veteran's service 
connected disabilities warrant an evaluation higher than that 
already assigned, the Board turns to the appeal as to whether 
a TDIU is warranted.  

A TDIU may be assigned where the schedular rating is less 
than total, as in this case, when it is found that the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more. 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2007).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
Disabilities resulting from common etiology or a single 
accident, (3) Disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular- 
renal, neuropsychiatric, (4) Multiple injuries incurred in 
action, or (5) Multiple disabilities incurred as a prisoner 
of war.  38 C.F.R. § 4.16(a).  

Where these percentage requirements are not met, entitlement 
to the benefit on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities, and consideration is given to the 
veteran's background including his employment and educational 
history.  38 C.F.R. §§ 3.321(b), 4.16(b) (2007).

In order to be granted a TDIU, the veteran's service- 
connected disabilities, alone, must be sufficiently severe to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  In determining whether unemployability 
exists, consideration may be given to the veteran's level of 
education, special training, and previous work experience, 
but not to his age or to any impairment caused by nonservice- 
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The veteran's service connected disabilities are as follows:  
(1) Asthma, evaluated as 10 percent disabling prior to 
October 1996, and 30 percent disabling since October 1996; 
(2) psoriatic arthritis, later recharacterized as arthralgia, 
bilateral knees, evaluated as 20 percent disabling from May 
2002; (3) GERD secondary to use of nonsteroidal anti-
inflammatory drugs to treat service connected arthralgia of 
both knees, evaluated as 10 percent disabling since May 2002; 
and (4) psoriasis, evaluated as 10 percent disabling since 
May 2002.  The veteran's combined evaluation for compensation 
purposes was 30 percent prior to October 7, 1996, 40 percent 
from October 7, 1996 to May 6, 2002, and 60 percent since May 
6, 2002.  

The veteran's psoriasis was initially believed to have caused 
arthritis.  However, as explained in a previous section of 
this decision, the veteran does not have arthritis.  Rather, 
the veteran merely suffers from knee pain of undetermined 
cause.  There is no indication that his knee pain is related 
to his skin disease.  There is no clinical connection shown 
between his asthma and any other disability for which he is 
service connected.  However, his GERD arose from, or at least 
was exacerbated by, treatment of his knee pain with NSAIDs.  
Therefore his GERD and his knee pain can be said to be of 
common etiology.  

The veteran's combined evaluation is less than 70 percent 
disabling.  The percentages assigned for the veteran's GERD 
and for his knee disability combine to less than 60 percent 
disabling.  Indeed, even if the Board were to consider the 
veteran's GERD, bilateral knee arthralgia, and psoriasis as 
one disability, such would not total to 60 percent.  No other 
disability of record is rated at 60 percent disabling.  

Because the veteran does not have a single disability rated 
at 60 percent or higher, his disabilities arising from a 
common condition are not ratable at 60 percent or higher, and 
his combined rating is not 70 percent or higher, 38 C.F.R. 
§ 4.16(a) is not for application.  However, the Board must 
determine whether referral for extraschedular consideration 
is warranted under 38 C.F.R. § 4.16(b).  This amounts to a 
determination of whether the veteran's service connected 
disabilities render him unable to secure and maintain a 
substantially gainful occupation.  The Board finds that this 
is not the case.  

Included in evidence obtained from the veteran's claim for 
disability benefits with the Social Security Administration 
(SSA), are notes dated in June 1993 from the Arthritis Center 
of Connecticut.  These notes document the veteran's reports 
of joint pain.  The veteran was found to have no effusion of 
his knees, and slight swelling of his metacarpophalangeal 
joints and proximal interphalangeal joints.  He had full grip 
strength.  The note indicates a diagnosis of arthralgias, but 
no hard findings for rheumatoid arthritis.  

Also included in the records received from the SSA is a July 
1993 report from "D.B.", M.D.  Following examination of the 
veteran and review of his medical history.  Dr. D.B. 
summarized his opinion in the last paragraph of that report 
as follows:

Despite the man's complaints of joint 
pain and a statement that he was told 
that he has arthritis, there are no 
abnormal findings on examination of his 
knees or hands.  Certainly there is 
nothing to suggest that he has a severe 
disabling condition.  He also has asthma 
but is only using an inhaler 
occasionally, he continues to smoke one 
pack of cigarettes per day.  Again, this 
is not a disabling factor.  I can only 
conclude that there is no obvious reason 
why this man cannot work.  

This letter from Dr. D.B. is compelling evidence that the 
veteran's asthma, disability of his knees, and for that 
matter any disorder of his hands, do not render him unable to 
secure and follow a substantially gainful occupation.  

A letter from "T.G.", M.D., dated in April 1994 and 
addressed to the State of Connecticut Bureau of Disability 
Determination is of record.  Dr. T.G. reported that the 
veteran had polyarthritis/ polyarthralgias involving all of 
his joints which caused the veteran difficulty in sitting, 
standing, walking, lifting, carrying, and bending.  Dr. T.G. 
stated that the veteran was able to understand, remember, and 
carry out instructions and was capable of following 
supervision.  Dr. T.G. also stated that the veteran had mild 
stomach discomfort.  

This letter from Dr. T.G. is not evidence that the veteran's 
service-connected disabilities renders him unable to secure 
and follow a substantially gainful occupation.  Rather, it is 
merely evidence that he had difficulty moving due to pain.  

During the August 1994 RO Hearing Officer Hearing, the 
veteran testified that he had worked as a truck driver for 
six months but that his knees started to get swollen and he 
could no longer drive.  RO Hearing Officer hearing at 7.  

The veteran filed an application for a TDIU in October 1994.  
He listed two employers.  First, an employer for whom he 
worked from April to September 1992 as a truck driver.  
Second, an employer for whom he worked from December 1991 to 
April 1992 as a fork lift operator.  He indicated that he had 
a government equivalency high school diploma and 15 hours of 
college coursework in management.  He also indicated that he 
left his job due to health reasons.  

In February 1995 letters, the RO requested employment 
information from the entities that the veteran had identified 
as previous employers.  Responses provide no evidence that 
the veteran left employment due to health reasons.  

In a decision dated in July 1995, the SSA determined that the 
veteran was disabled since September 1992.  The disabilities 
cited in that decision were asthma, psoriasis, and psoriatic 
arthritis.  While this is some evidence favorable to the 
veteran's claim for a TDIU, SSA findings are not binding or 
controlling on VA.  Collier v. Derwinski, 1 Vet. App. 413, 
417 (1991) (finding that while SSA's factual determinations 
are probative, their ultimate conclusions are neither binding 
nor controlling upon VA).  

During the September 1997 Board hearing, the veteran 
testified that he had last worked in 1993.  Hearing 
transcript at 14.  He testified that he did odd jobs, mostly 
working with his hands.  Id.  He also testified that he had a 
high school diploma and had completed some hours of college, 
mostly in management courses.  Id. at 19-20.  

Informative as to the basis for the veteran's claim for a 
TDIU is testimony from the September 1997 hearing, as 
follows:  

Q.  Which condition or which conditions 
prevent you from working?  

A.  The hands.  

Q.  The hands mainly?  

A.  Mainly the hands.  I can't lift 
nothing.  The last job I had required 
lifting.  

Q.  What about the asthma, does that 
limit your ability to work or is it 
mainly your joints?  

A.  Mainly my joints and the asthma, I 
have to carry all this medicine with me 
all the time, so-

Q.  The medication.  

A.  I be pumping myself all the time so 
when they see me doing that, I'm a 
liability for the employer, so that's the 
first thing, well you're pumping too much 
and they send me to another job so.  

Q.  Do you think there's any type of work 
you can do now if somebody gave you the 
chance or do you feel you can't do 
essentially any type of work?

A.  I've been trying to go to school to 
get another job, a job that is suitable 
for me, but I can't.  I'm knowledgeable 
for nothing with 10 percent.  

Q.  Have you tried to go back to school?

A.  Yes I did, but the State pays for my 
tuition, but they don't pay for books, 
they don't pay for summertime.  I want to 
go full time, so money is the question.  

Id at 20-21.  

Clear from this testimony, the veteran's claim for a TDIU is 
based on his contention that a disorder of his hands and his 
asthma prevent him from working.  The veteran has no service-
connected disability of his hands.  To the extent that he was 
considered to have psoriatic arthritis at one time, which 
presumably included arthritis of his hands, the evidence 
would need to show that the veteran's disorder of his hands, 
taken together with other service- connected disabilities and 
his education level and work experience, rendered him unable 
to secure and follow a substantially gainful occupation.  The 
evidence does not demonstrate such.  Indeed, the evidence of 
record is found to show that the veteran is not unemployable 
due to his service-connected disabilities.  

Also clear from a comparison of the veteran's testimony 
during the August 1994 RO Hearing Officer hearing and the 
September 1997 Board hearing is that the veteran is not 
reliable.  During the August 1994 hearing he testified that 
he could not work because of pain of his knees.  During the 
September 1997 hearing, he testified that he could not work 
because of his hands and his asthma.  Since the veteran did 
not work between these hearings, his change of reason for why 
he cannot work is based purely on speculation.  

Significantly, the veteran apparently has not been 
unemployable since filing his claim with VA for a TDIU and 
since the SSA granted disability benefits in 1995 as a report 
of the VA examination conducted in January 2000 contains the 
following history:  "He is now working at a metal plating 
factory where he works with chemicals and acids, such as 
sulfuric acid and some sort of pain chemical."  This is 
evidence that the veteran has been able to secure and follow 
a substantially gainful occupation since filing his claim for 
a TDIU.  

Thus, the only opinion that the veteran cannot work due to 
service connected disabilities, his own, is not credible.  As 
to the 1995 SSA grant of disability benefits, the 
adjudication does not provide a rationale for why the 
veteran's asthma, psoriasis and joint pain prevent him from 
working.  Given the history provided in the January 2000 
examination report, the veteran's disabilities did not 
prevent him from working.  The Board affords the SSA decision 
little probative value.  

Highly significant are the findings from Dr. D.B. in the July 
1993 letter.  This is medical evidence that the veteran's 
asthma and knee and hand pain did not render him unable to 
secure and follow a substantially gainful occupation.  Also 
significant is that the veteran's service connected 
disabilities have been consistently shown by medical evidence 
to have mild manifestations.  

The medical evidence of record is against a finding that the 
veteran's service connected disabilities render him unable to 
secure and follow a substantially gainful occupation.  The 
Board finds that this evidence outweighs the evidence 
favorable to this claim for a TDIU, which consists entirely 
of the veteran's own statements and the SSA decision.  The 
Board finds that a TDIU is not warranted for any separate 
period based on the facts found during the whole appeal 
period.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).  
Duties to notify and assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id. 

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.  As 
with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44. 

VCAA notice is not applicable to the veteran's disagreement 
with the rating assigned for asthma.  The only claim received 
for VA benefits for asthma was the claim received in March 
1993.  The RO granted service- connection for asthma in the 
April 1994 rating decision.  The appeal as to the rating 
assigned for asthma was initiated by the veteran when he 
filed his May 1994 notice of disagreement with the April 1994 
rating decision.  

In Dingess, the Court addressed the situation of a claim for 
service connection that had been granted prior to enactment 
of the VCAA and had been appealed to the Board based on a 
notice of disagreement with that initial decision, stating:

Thus, Mr. Dingess' PTSD claim was 
substantiated in May 2000 and, therefore, 
at the time of the enactment of the VCAA, 
VA no longer had any further duty to 
notify Mr. Dingess on how to substantiate 
his PTSD claim.  Moreover, as stated 
above, his filing of an NOD [notice of 
disagreement] as to the disability rating 
did not trigger additional section 
5103(a) notice.  

Dingess v. Nicholson, 19 Vet. App. 473, 493 (2006).  

The issue of whether the veteran's asthma is properly rated 
reached the Board in the same manner as Mr. Dingess' PTSD 
claim.  Hence, VA has no VCAA duty to notify with regard to 
that claim.  

A claim for a TDIU a claim for an increased rating.  See Ross 
v. Peake, 21 Vet. App. 528, 532 (2008) (citing Wood v. 
Derwinski, 1 Vet. App. 367 (1991) for holding that an 
application for unemployability compensation was an 
application for "increased compensation").  However, the 
criteria for a TDIU are not specified in diagnostic codes, 
but rather are specified in 38 C.F.R. § 4.16.  Thus, notice 
tailored to a claim for a TDIU is notice of the requirements 
for substantiating a claim for a TDIU as provided in 
38 C.F.R. § 4.16.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  In such 
cases, VA's duty to notify may not be "satisfied by various 
post-decisional communications from which a claimant might 
have been able to infer what evidence the VA found lacking in 
the claimant's presentation."  Rather, such notice errors 
may instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO) see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the veteran in March 2005 and April 2006 that fully 
addressed all three notice elements.  The March 2005 letter 
informed the veteran of what evidence was required to 
substantiate the claim for a TDIU and of the veteran's and 
VA's respective duties for obtaining evidence.  The April 
2006 letter informed the veteran as to how VA assigns 
effective dates and disability ratings in general and again 
provided the veteran with notice as to the veteran's and VA's 
respective duties in obtaining evidence.  Although the notice 
letters were not sent before the initial RO decision in this 
matter, the Board finds that this error was not prejudicial 
to the veteran because the actions taken by VA after 
providing the notice have essentially cured the error in the 
timing of notice.  

Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the RO also 
readjudicated the case by way of a supplemental statement of 
the case issued in January 2008, after the notice was 
provided.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, VA treatment records, and administrative and medical 
records from the SSA regarding the veteran's claim for SSA 
disability benefits.  The veteran submitted prescription 
forms from "J.B.", M.D.  Associated with the SSA records 
were private treatment records and medical opinions, 
including from "D.B.", M.D., "T.G.", M.D., St. Mary's 
Hospital, and the Arthritis Center of Connecticut.  

In the April 2006 Board Remand, the Board instructed the 
AMC/RO to contact the veteran and ask him to provide or 
authorize VA to obtain records from the private physician 
that he had referenced during the March 2004 VA examination.  
In April 2006, the AMC sent the veteran a letter that fully 
complied with the Remand instruction.  Enclosed with that 
letter were two copies of VA FORM 21-4142, AUTHORIZATION AND 
CONSENT TO RELEASE NFORMATION TO THE DEPARTMENT OF VETERANS 
AFFAIRS (VA).  In this letter, the AMC told the veteran to 
either submit evidence or to fill out the release of 
information forms so that VA could obtain treatment 
information.  Almost two years later, in February 2008, the 
veteran submitted two prescription forms and a statement 
"Enclose are the medication I'm taking Also the addresse 
(sic) of the Doctor I'm seeing & telephone # [omitted]."  

The veteran provided no other evidence and did not provide 
completed release of information forms so that VA could 
request any additional records.  While VA has a statutory 
duty to assist the appellant in developing evidence pertinent 
to a claim, the appellant also has a duty to assist and 
cooperate with VA in developing evidence; the duty to assist 
is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 
190 (1991).  VA has fulfilled its duty in this matter.  No 
further assistance is required of VA to assist the veteran in 
obtaining evidence.  

VA has not provided a medical examination specifically 
tailored to whether or not the veteran's service connected 
disabilities render him unable to secure and follow a 
substantially gainful occupation.  However, of record are VA 
examination reports covering all of his service-connected 
disabilities, VA treatment records, and, most significantly, 
a highly relevant letter from Dr. D.B. specifically 
addressing the disabilities that the veteran has contended 
render him unemployable.  The Board finds that, in this case, 
there is sufficient competent medical evidence of record to 
decide this appeal.  Similarly, the RO had before it 
sufficient competent medical evidence to decide the claim for 
a TDIU when the RO readjudicated that claim in the January 
2008 Supplemental Statement of the Case.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


